EXHIBIT 10.32
 
[img001.jpg]
 
 
January 6, 2012


Mr. Jamie Tseng
jamie_tseng@sbcglobal.net


 
Re:  Offer of Employment as Senior Vice President and Managing Director, China
Office



Dear Mr. Tseng:
 
It is our pleasure to extend to you on behalf of Pacific Energy Development
Company Corp. (the “Company”), an offer of full-time employment (forty (40)
hours per week) as the Company’s Senior Vice President and Managing Director,
China, commencing as of October 1, 2011, and, effective January 1, 2012, the
additional office of Chief Financial Officer of the Company, in accordance with
the terms and conditions contained in this letter agreement (the “Agreement”),
the adequacy and sufficiency of which are hereby acknowledged:


1. DUTIES. The Company requires that you be available to perform the duties of
Senior Vice President and Managing Director, China, and Chief Financial Officer
(effective January 1, 2012), customarily related to these functions as may be
determined and assigned by the Chief Executive Officer.  Subject to the terms of
this Agreement, the Company shall have the right, to the extent the Company from
time to time reasonably deems necessary or appropriate, to change your position,
or to expand or reduce your duties and responsibilities. You will report to the
Chief Executive Officer and you agree to devote as much time as is necessary to
discharge and perform completely the duties described in this Section 1, and
perform such other duties as the Chief Executive Officer may from time to time
assign to you.  Your position will be a “work from home” position, and you shall
perform all your duties remotely from your home (or other location in your sole
discretion).
 
2. TERM. The term of this Agreement shall commence on October 1, 2011, and shall
continue until your employment is terminated by the Company or by you.
 
3. COMPENSATION. For all services to be rendered by you to the Company in any
capacity hereunder, the Company agrees to pay you the following compensation:
 
a.  
During the term of your employment with the Company you will initially be paid a
base salary of $60,000 per annum for this exempt position, paid bi-monthly in
arrears in accordance with the customary payroll practices of the
Company.  Effective January 1, 2012, and in connection with your assumption of
the Chief Financial Officer position of the Company, your base salary shall
increase to $120,000 per annum.

 
 
9000 Crow Canyon Road, Danville, CA 94506      Tel: (925) 203  5699    Fax:
(9125) 403  0703
Email:contact@pacificenergydevelopment.com
 
 
1

--------------------------------------------------------------------------------

 


Mr. Jamie Tseng
Page 2 of 5
 
b.  
You will be entitled to receive a grant of Company equity (membership units
and/or options exercisable for membership units) if and when the Company adopts
an employee equity incentive plan, which grant shall be subject to approval of
the Company’s Board of Managers (the “Board”) and issuable in the sole
discretion of the Board.

 
c.  
You will also be entitled to participate in the Company’s 401(k) savings program
upon its adoption by the Company.

 
You agree that if any payment of compensation paid to you by the Company or any
affiliate, whether under this Agreement or otherwise, results in income or wages
to you for federal, state, local or foreign income, employment or other tax
purposes with respect to which the Company or any affiliate has a withholding
obligation, the Company and its affiliates are authorized to withhold from such
payment and any other cash, stock, property or other remuneration then or
thereafter payable to you in any capacity any tax required to be withheld by
reason of such income or wages.

 
4. EMPLOYEE BENEFITS
 
a.  
You shall be eligible to participate in the employee benefit plans, programs and
policies maintained by the Company for similarly situated employees in
accordance with the terms and conditions of such plans, programs, and policies
as in effect from time to time.

 
b.  
In accordance with and subject to the terms of the Company’s expense
reimbursement policy, the Company shall pay or reimburse you for reasonable
expenses actually incurred or paid by you in the performance of your services
hereunder upon the presentation of expense statements or vouchers or such other
appropriate supporting information as the Company may reasonably require of you.

 
c.  
You will be entitled to up to five (5) weeks of paid vacation per annum
(pro-rated for partial years of service) in addition to the normal statutory
holidays, provided, however, that vacation is to be taken at such times and
intervals as may be agreed by the Company having regard to your workload and
needs of the Company.

 
5. CONFIDENTIALITY. You acknowledge that, in order for the intents and purposes
of this Agreement to be accomplished, you will necessarily be obtaining access
to certain confidential information concerning the Company and its affairs,
including, but not limited to business methods, information systems, financial
data and strategic plans which are unique assets of the Company (“Confidential
Information”). In accepting this offer, you covenant not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any Confidential Information.  The obligations set
forth in this paragraph shall survive any termination of this Agreement and your
employment relationship with the Company.
 
6. CONFLICTS OF INTEREST; COMPLIANCE WITH LAW.  You covenant and agree that you
will not receive and have not received any payments, gifts or promises and you
will not engage in any employment or business enterprises that in any way
conflict with your service and the interests of the Company or its affiliates.
In addition, you agree to comply with the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over you, the Company or any of the Company’s subsidiaries.  Further, you shall
not make any payments, loans, gifts or promises or offers of payments, loans or
gifts, directly or indirectly, to or for the use or benefit of any official or
employee of any government or to any other person if you know, or have reason to
believe, that any part of such payments, loans or gifts, or promise or offer,
would violate the laws or regulations of any country, including, without
limitation, the United States of America, having jurisdiction over you, the
Company or any of the Company’s subsidiaries.  By signing this Agreement, you
acknowledge that you have not made and will not make any payments, loans, gifts,
promises of payments, loans or gifts to or for the use or benefit of any
official or employee of any government or to any other person which would
violate the laws or regulations of any country, including, without limitation,
the United States of America, having jurisdiction over you, the Company or any
of the Company’s subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 
 
Mr. Jamie Tseng
Page 3 of 5
 
7. AT-WILL EMPLOYMENT.  You should understand that your employment with the
Company may be terminated by you or the Company at any time and for any
reason.  No provision of this Agreement or any other agreement with the Company
shall be construed to create a promise of employment for any specific period of
time.  This Agreement supersedes in its entirety any and all prior agreements
and understandings concerning your employment relationship with the Company,
whether written or oral.
 
8. TERMINATION.  With or without cause, you and the Company may each terminate
this Agreement at any time upon thirty (30) days written notice, and the Company
will be obligated to pay you the compensation and expenses due up to the date of
the termination.       
 
9. AUTHORIZATION TO WORK.  This offer is conditioned upon the following:  (1)
you presenting evidence of your authorization to work in the United States and
your identity sufficient to allow the Company to complete the Form I-9 required
by law; (2) satisfactory completion of a background and reference check; and (3)
passing the required pre-employment drug test, if and as applicable.
 
10. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.
 
11. NOTICE. Any and all notices referred to herein will be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s office address in Danville, California.
 
12. GOVERNING LAW. This Agreement will be interpreted in accordance with, and
the rights of the parties hereto will be determined by, the laws of the State of
California without reference to that state’s conflicts of laws principles.
 
13. ASSIGNMENT. The rights and benefits of the Company under this Agreement will
be transferable, and all the covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against, its successors and
assigns.  Your duties and obligations under this Agreement are personal and
therefore you may not assign any right or duty under this Agreement without the
prior written consent of the Company.
 
14. ARBITRATION AND GOVERNING LAW. ANY UNRESOLVED DISPUTE OR CONTROVERSY BETWEEN
YOU AND THE COMPANY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE PARTIES SHALL EQUALLY
DIVIDE AND PAY THE ADMINISTRATIVE COSTS OF ANY ARBITRATION UNDER THIS AGREEMENT,
INCLUDING THE ARBITRATOR’S FEES. THE ARBITRATOR SHALL NOT HAVE THE AUTHORITY TO
ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF. THE ARBITRATOR SHALL HAVE
THE AUTHORITY TO ORDER REMEDIES WHICH YOU COULD OBTAIN IN A COURT OF COMPETENT
JURISDICTION. A DECISION BY THE ARBITRATOR SHALL BE IN WRITING AND WILL BE FINAL
AND BINDING. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT
HAVING JURISDICTION. THE ARBITRATION PROCEEDING SHALL BE HELD IN SAN FRANCISCO,
CALIFORNIA, UNITED STATES OF AMERICA. NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL BE ENTITLED TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM ANY COURT OF
COMPETENT JURISDICTION, WITHOUT THE NEED TO RESORT TO ARBITRATION IN THE EVENT
THAT YOU VIOLATE SECTION 5 OF THIS AGREEMENT. THIS AGREEMENT SHALL IN ALL
RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF CALIFORNIA.
 
 
3

--------------------------------------------------------------------------------

 
 
Mr. Jamie Tseng
Page 4 of 5
 
15. MISCELLANEOUS. If any provision of this Agreement will be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.
 
16. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
17. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.
 
18. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
 


 
[Remainder of Page Left Blank Intentionally]
 
 
4

--------------------------------------------------------------------------------

 
 
[img001.jpg]

If you are in agreement with the terms set forth herein, please sign below.
 

 
Yours truly,
         
PACIFIC ENERGY DEVELOPMENT CORP.
         
 
 
/s/ Frank C. Ingriselli      
Frank C. Ingriselli
     
President and Chief Executive Officer
         

 
Agreed and Accepted January 1, 2012



/s/ Jamie Tseng      
Jamie Tseng
     
Address:   1843 Las Lanas Ln, Fullerton, CA 92833
             



 
4125 Blackhawk Plaza Circle, Suite 201A, Danville, CA 94506    T: (925) 203
5699    F: (925) 403 0703    www.PacificEnergyDevelopment.com
 
 
5

--------------------------------------------------------------------------------